Vanguard Growth Index Fund Summary Prospectus August 12, 2013 Investor Shares & Admiral Shares Vanguard Growth Index Fund Investor Shares (VIGRX) Vanguard Growth Index Fund Admiral Shares (VIGAX) The Funds statutory Prospectus and Statement of Additional Information dated August 12, 2013, are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Funds Prospectus, which contains more information about the Fund and its risks. You can find the Funds Prospectus and other information about the Fund online at www.vanguard.com/prospectus . You can also get this information at no cost by calling 800-662-7447 or by sending an e-mail request to online@vanguard.com. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Investment Objective The Fund seeks to track the performance of a benchmark index that measures the investment return of large-capitalization growth stocks. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares or Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Investor Shares Admiral Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee None None Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee None None Account Service Fee (for fund account balances below $10,000) $20 /year $20 /year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Investor Shares Admiral Shares Management Expenses % % 12b-1 Distribution Fee None None Other Expenses % % Total Annual Fund Operating Expenses % % 1 Examples The following examples are intended to help you compare the cost of investing in the Funds Investor Shares or Admiral Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. These examples assume that the Shares provide a return of 5% a year and that total annual fund operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Shares $ 25 $ 77 $ $ Admiral Shares $ 10 $ 32 $ 56 $ Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in more taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense examples, reduce the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 21%. Primary Investment Strategies The Fund employs an indexing investment approach designed to track the performance of the CRSP US Large Cap Growth Index, a broadly diversified index predominantly made up of growth stocks of large U.S. companies. The Fund attempts to replicate the target index by investing all, or substantially all, of its assets in the stocks that make up the Index, holding each stock in approximately the same proportion as its weighting in the Index. Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Fund is subject to the following risks, which could affect the Funds performance:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Funds target index may, at times, become focused in stocks of a particular sector, 2 category, or group of companies, which could cause the Fund to underperform the overall stock market.  Investment style risk , which is the chance that returns from large-capitalization growth stocks will trail returns from the overall stock market. Large-cap growth stocks tend to go through cycles of doing betteror worsethan other segments of the stock market or the stock market in general. These periods have, in the past, lasted for as long as several years. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Funds Investor Shares has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the share classes presented compare with those of a relevant market index and other comparative indexes, which have investment characteristics similar to those of the Fund. Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. Annual Total Returns  Vanguard Growth Index Fund Investor Shares During the periods shown in the bar chart, the highest return for a calendar quarter was 15.59% (quarter ended June 30, 2009), and the lowest return for a quarter was 23.88% (quarter ended December 31, 2008). 3 Average Annual Total Returns for Periods Ended December 31, 2012 1 Year 5 Years 10 Years Vanguard Growth Index Fund Investor Shares Return Before Taxes % % % Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Vanguard Growth Index Fund Admiral Shares Return Before Taxes % % % Comparative Indexes (reflect no deduction for fees, expenses, or taxes) S&P 500 Growth Index % % % Spliced Growth Index MSCI US Prime Market Growth Index Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are shown only for the Investor Shares and may differ for each share class. After-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. 4 Investment Advisor The Vanguard Group, Inc. Portfolio Manager Gerard C. OReilly, Principal of Vanguard. He has managed the Fund since 1994. Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website ( vanguard.com) , by mail (The Vanguard Group, P.O. Box 1110, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The following table provides the Funds minimum initial and subsequent investment requirements. Account Minimums Investor Shares Admiral Shares To open and maintain an account $3,000 $10,000 To add to an existing account Generally $100 (other than Generally $100 (other than by Automatic Investment by Automatic Investment Plan, which has no Plan, which has no established minimum) established minimum) Tax Information The Funds distributions may be taxable as ordinary income or capital gain. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares. 5 This page intentionally left blank. Vanguard Growth Index Fund Investor SharesFund Number 09 Vanguard Growth Index Fund Admiral SharesFund Number 509 Vanguard funds are not sponsored, endorsed, sold, or promoted by the University of Chicago or its Center for Research in Security Prices, and neither the University of Chicago nor its Center for Research in Security Prices makes any representation regarding the advisability of investing in the funds. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SP 09 082013
